DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.
Applicant’s election without traverse of claims 10-18 in the reply filed on 8/1/2022 is acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 9, “the first chemicals solution” should read --the first chemical solution--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyomasu et al. (U.S. Patent Pub. No. 2015/0357208).
Regarding claim 10, Toyomasu et al. discloses a fluid preparation system (reference #100 and 200), comprising:
a first tank containing a first chemical solution (reference #20);
a second tank containing a second chemical solution (reference #230);
a chemical supply line coupled to the first tank and capable to supply the first chemical solution (reference #91);
a mixer coupled to the first tank and the second tank (reference #72);
a water supply line coupled to the mixer and capable to supply DI water (reference #82 and 83),
wherein the first chemical solution and the water are mixed at the mixer to generate the second chemical solution ([0054]), and the second chemical solution is supplied from the mixer to the second tank (reference #96; [0055]).
Regarding limitations recited in claim 10 which are directed to a manner of operating disclosed system (i.e. the supply and flow of material) and the types of materials, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 11, Toyomasu et al. discloses further comprising a water flow meter coupled to the water supply line (reference #111; [0056]).
Regarding claim 12, Toyomasu et al. discloses further comprising a digital flow control unit coupled to the water flow meter, wherein the digital flow control unit is capable to control a flow rate of the water into the mixer (reference #111; [0056]).
Regarding claim 13, Toyomasu et al. discloses wherein the first chemical solution is capable to comprise a water and a chemical mixed at a first mixing ratio of 50:1, 100:1, 200:1, or 1000:1 (reference #110 and 120; [0067]; [0075]).  It is noted that the limitation is directed to the material or article worked upon which does not further limit an apparatus claim (see MPEP §2115), and the system of Toyomasu et al. is capable to control the flow rates of the first chemical solution and water to obtain the ratio recited.
Regarding claim 14, Toyomasu et al. discloses wherein the chemical is capable to be hydrogen fluoride (HF) or ammonium fluoride (NH4F) ([0033]).  It is noted that the limitation is directed to the material or article worked upon which does not further limit an apparatus claim (see MPEP §2115), and the system of Toyomasu et al. is capable to comprise the recited chemical.
Regarding claim 15, Toyomasu et al. discloses wherein the second chemical solution comprises a water and a chemical mixed at a second mixing ratio of 50:1, 100:1, 200:1, or 1000:1 (reference #110 and 120; [0067]; [0075]).  It is noted that the limitation is directed to the material or article worked upon which does not further limit an apparatus claim (see MPEP §2115), and the system of Toyomasu et al. is capable to control the flow rates of the first chemical solution and water to obtain the ratio recited.
Regarding claim 16, Toyomasu et al. discloses wherein the chemical is hydrogen fluoride (HF) or ammonium fluoride (NH4F) ([0033]).  It is noted that the limitation is directed to the material or article worked upon which does not further limit an apparatus claim (see MPEP §2115), and the system of Toyomasu et al. is capable to comprise the recited chemical.
Regarding claim 17, Toyomasu et al. discloses further comprising a central chemical supply system (CCSS) coupled to the chemical supply line, wherein the CCSS is capable to store, release, and control delivery of the first chemical solution (reference #120; [0045]; [0054]; [0058]; [0061]).
Regarding claim 18, Toyomasu et al. discloses further comprising a water supply system coupled to the water supply line, wherein the water supply system is capable to store, release, and control delivery of the water (reference #110; [0045]; [0048]; [0056]; [0057]; [0064]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774